Citation Nr: 1809584	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Reasons for the Remand: In October 2016, the Veteran was afforded a VA mental disorders examination which found that he did not have PTSD or any other mental disorder. However, the Veteran has submitted additional and subsequently-dated treatment records indicating that he is diagnosed with PTSD. An additional examination is needed to reconcile the evidence. 
2. Request the Veteran provide any treatment records he possesses or identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. Schedule the Veteran for an appropriate VA examination, consistent with VA rating protocols, to determine the nature and etiology of his current psychiatric diagnoses, to include PTSD and depression. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) DOES OR DOES NOT THE VETERAN HAVE PTSD OR ANY OTHER MENTAL DISORDER THAT WAS INCURRED IN OR AS A RESULT OF MILITARY SERVICE OR PRESENTLY SERVICE-CONNECTED DISORDER?

b) Are any of the Veteran's current psychiatric diagnoses proximately due to or aggravated (e.g. worsened, and if so, to what degree) by any of the Veteran's service-connected disabilities? [i.e. residual scar, forearm shrapnel wound; right elbow degenerative arthritis; right wrist degenerative arthritis] 

c) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The October 1968 entrance report of medical history and examination indicate a clinically normal psychiatric evaluation.

* The November 1970 separation report of medical examination indicates a clinically normal psychiatric evaluation. 

* STRs do not indicate any complaints, diagnoses or treatments for a psychiatric condition in service.

* October 2007 private medical records indicate an initial assessment of major depressive disorder, rule out PTSD. See VBMS entry dated March 4, 2009, titled "Medical Treatment Record - Non-Government Facility," page 3 of 9.

* December 2007 private medical records indicate an AXIS I diagnosis of 311 (depressive disorder NOS) and 309.81 (PTSD). See VBMS entry dated April 27, 2009, titled "Medical Treatment Record - Non-Government Facility," page 4 of 10.

* December 2008 VA treatment records indicate a diagnosis of major depression, recurrent, and mood disorder not otherwise specified (NOS), in accordance with DSM-IV criteria. See VBMS entry dated January 29, 2009, titled "Capri," page 2 of 28.

* April 2010 private medical records indicate the Veteran was diagnosed with and received treatment for PTSD and major depressive disorder at the Living Well psychiatric facility. See VBMS entry dated October 25, 2012, titled "Medical Treatment Record - Non-Government Facility," page 16 of 19.

* VA treatment records indicate the Veteran was admitted to the Louisville, Kentucky, VA medical center (VAMC) hospital for psychiatric treatment in September 2011 after self-reporting suicidal ideation. His diagnoses at admission included major depressive disorder, recurrent, and PTSD. See VBMS entry dated March 8, 2012, titled "Capri," pages 42, 90.

* March 2012 mental health medication management note indicates the Veteran reported a stabilization of his depression and anxiety symptoms. The New Albany Clinic advised the Veteran to return for a follow up in 10-12 weeks. See VBMS entry dated March 7, 2012, titled "Capri," page 1 of 220.

* August 2016 VA treatment records indicate the Veteran was assessed with PTSD (chronic), depression, and rule out alcohol use disorder by his then-new psychologist Dr. D.B.. See VBMS entry dated September 13, 2016, titled "Capri," page 4 of 42.

* February 2017 VA treatment records indicate Dr. B. assessed the Veteran with PTSD (chronic), depression, and alcohol use in remission. See VBMS entry dated March 2, 2017, titled "Capri," page 2 of 43.

* The Veteran testified at his July 2017 hearing that his "nightmares consists of the day I got wounded." See VBMS entry dated July 6, 2017, titled "Hearing Transcript," page 10 of 11.

* Service connection is in effect for residual scar, forearm shrapnel wound; right elbow degenerative arthritis; right wrist degenerative arthritis.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

4. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

5. The PURPOSE OF THIS REMAND IS TO RECONCILE THE EVIDENCE AS TO WHETHER THE VETERAN DOES, OR DOES NOT HAVE, A MENTAL DISORDER AND IF SO, WHETHER THAT DISORDER WAS CAUSED BY MILITARY SERVICE OR ANY OTHER SERVICE-CONNECTED DISORDER. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).



